Title: To George Washington from Jane Swanson, 4 November 1796
From: Swanson, Jane
To: Washington, George


                        
                            May it please your Excellency 
                            London Novr 4th 1796
                        
                        To forgive the Liberty a Young Woman has taken, as the Goodness of your heart is
                            confessed by every one in this Country as well as in America, and has been ever ready to
                            relieve the distressed, I therefore hope this may claim some Merit to your Excellencys
                            Attention.
                        My Father whose Name was John Swanson, and if by the
                            Information I have lately received from a Friend of his, and also by
                            several others who were in the Country with him, and that he was a Colonel in your Service
                            at the Time the English General Lord Cornwallis and his Army was Captured, Is. Right, and I
                            am crediably informed it is. I am a Truely unfortunate Daughter of his, in not hearing from
                            him.
                        I have made every enquiry in my power for Information for many Years past, but
                            all to no purpose I have therefore been advised to address this to your Excellency to
                            Sollicit your Good offices to make the necessary Enquiries—for every other of my relations
                            are dead—and since I have came to the Years of Maturity, I shall feel most sensibly the Loss
                            of so Tender a Father (if he is also dead).
                        He came from Thurso in the County of Caithness and North of Scotland. He was a
                            Carpenter by trade.
                        An answer to this Letter will be received with the utmost Gratitude and
                            Attention By Your Excellencys Very obt Servant
                        
                            Jane Swanson
                            
                        
                        
                            To be directed for her at Mr MacKenzie Brokers Row Drury Lane London.
                        
                        
                    